NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                          2009-3172

                                 LINDA J. SANCHEZ-LOPEZ

                                                      Petitioner,

                                                 v.

                         MERIT SYSTEMS PROTECTION BOARD,

                                                      Respondent.

     Petition for review of the Merit Systems Protection Board in NY3330080318-1-1.

                                         ON MOTION

                                          ORDER
       The Office of Personnel Management (OPM) moves without opposition to reform

the official caption to designate the Merit Systems Protection Board as respondent.

       Pursuant to 5 U.S.C. § 7703(a)(2), the Board is designated as the respondent

when the Board's decision concerns the procedure or jurisdiction of the Board. In this

case, the Board dismissed the appeal for lack of jurisdiction. Thus, the Board is the

proper respondent in this petition for review.

       Accordingly,

       IT IS ORDERED THAT:

              The motion is granted. The revised official caption is reflected above.

               If she has not already filed her brief, Sanchez-Lopez's informal brief (form

enclosed) is due within 21 days of the date of filing of this order.
                                                 FOR THE COURT

      JUN 1 2 2009                               /s/ Jan Horbalv
          Date                                   Jan Horbaly
                                                 Clerk

cc:     Linda J. Sanchez-Lopez (informal brief form enclosed)
        Devin A. Wolak, Esq.
        Stephanie Conley, Esq.                                     JUN 12 2009

s20                                                                 JAN HORbALY
                                                                       CLERK




 2009-3172                                   2